Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art does not teach or suggest a method, comprising:
setting an exposure time of an image sensor included in a terminal device so that, in an image obtained by capturing a subject by the image sensor, a bright line corresponding to each of a plurality of exposure lines included in the image sensor appears according to a change in luminance of the subject;
obtaining a bright line image including a plurality of bright lines, by capturing the subject that changes in luminance by the image sensor with the set exposure time;
estimating a plurality of center areas each of which is in each of the plurality of bright lines; and
obtaining identification information of the subject, by demodulating data specified by a pattern of the plurality of center areas.
Regarding Claim 7, the prior art does not teach or suggest a device, comprising:
a processor; and 
a non-transitory recording medium storing thereon a computer program, which when executed by the processor, causes the processor to perform operations including
setting an exposure time of an image sensor included in a terminal device so that, in an image obtained by capturing a subject by the image sensor, a bright line corresponding to each of a plurality of exposure lines included in the image sensor appears according to a change in luminance of the subject;
obtaining a bright line image including a plurality of bright lines, by capturing the subject that changes in luminance by the image sensor with the set exposure time;
estimating a plurality of center areas each of which is in each of the plurality of bright lines; and
obtaining identification information of the subject, by demodulating data specified by a pattern of the plurality of center areas.
Regarding Claim 8, the prior art does not teach or suggest a non-transitory recording medium storing thereon a computer program, which when executed by a processor, causes the processor to perform operations including:
setting an exposure time of an image sensor included in a terminal device so that, in an image obtained by capturing a subject by the image sensor, a bright line corresponding to each of a plurality of exposure lines included in the image sensor appears according to a change in luminance of the subject;
obtaining a bright line image including a plurality of bright lines, by capturing the subject that changes in luminance by the image sensor with the set exposure time;
estimating a plurality of center areas each of which is in each of the plurality of bright lines; and
obtaining identification information of the subject, by demodulating data specified by a pattern of the plurality of center areas.
United States Patent Application Publication 2016/0047890 A1 to Ryan et al. discloses a rolling shutter free space communication system where a center of mass is calculated for regions of interest in a captured image.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G DOBSON whose telephone number is (571)272-9781. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL G DOBSON/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        06/16/2022